Citation Nr: 1718038	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-11 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 8, 2009, in excess of 10 percent prior to May 10, 2016, and in excess of 30 percent after July 1, 2017 for left knee degenerative joint disease, status post meniscectomy and total knee arthroplasty.  

2.  Entitlement to a disability rating in excess of 10 percent prior to March 3, 2009, in excess of 10 percent prior to April 28, 2014, and in excess of 10 percent after June 1, 2014 for right knee degenerative joint disease, status post partial knee replacement.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, L5-S1 with subligamentous disc protrusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988, December 1990 to July 1991, and November 2002 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to entitlement to a disability rating in excess of 10 percent for degenerative joint disease, L5-S1 with subligamentous disc protrusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2016 signed correspondence, which was received prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to increased ratings for his right and left knee disabilities.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to increased ratings for left knee degenerative joint disease, status post meniscectomy and total knee arthroplasty and right knee degenerative joint disease, status post partial knee replacement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a VA Form 21-4138 Statement in Support of Claim, which was received in May 2016, the Veteran requested the issues of entitlement to increased ratings for his left and right knee disabilities be dropped from his pending appeal.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed.


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent prior to May 8, 2009, in excess of 10 percent prior to May 10, 2016, and in excess of 30 percent after July 1, 2017 for left knee degenerative joint disease, status post meniscectomy and total knee arthroplasty is dismissed.  

The appeal for entitlement to a disability rating in excess of 10 percent prior to March 3, 2009, in excess of 10 percent prior to April 28, 2014, and in excess of 10 percent after June 1, 2014 for right knee degenerative joint disease, status post partial knee replacement is dismissed. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claim is decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, under Correia there is a need for range of motion testing on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination of his lumbar spine disability in April 2016.  Unfortunately, the VA examiner failed to conduct Correia compliant testing.  Additionally, the April 2016 VA examiner determined the Veteran does not experience flare-ups of back pain.  This finding is inconsistent with other evidence of record.  In particular, the Veteran endorsed experiencing painful flare-ups during his September 2010 VA examination.  More recently, in his VA Form 9 the Veteran stated he experiences episodes of pain that is "out of control," which requires him to call out of work.  The Court has indicated that when pain is associated with movement, the examiner should give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that, if feasible, the examiner should indicate the degree of additional ROM loss due to pain on use or during flare-ups.  Id.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected degenerative joint disease, L5-S1 with subligamentous disc protrusion.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, repetitive use testing, as well as weight-bearing and nonweight-bearing range of motion assessments if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


